UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1266



In Re: PATRICIA MARY HALKAS,

                                                              Debtor.

_ _ _ _ _ _ _ _ _ _ _ _ _


PATRICIA MARY HALKAS,

                                              Plaintiff - Appellant,

          versus


NANCY L. SPENCER GRIGSBY,

                                                 Trustee - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-02744-DKC; BK-01-23321)


Submitted: June 21, 2007                      Decided:   June 27, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Paul Francis, Arlington, Virginia, for Appellant. Mary Park
McLean, Bowie, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patricia Mary Halkas appeals from the district court’s

order dismissing her appeal from the bankruptcy court’s order

denying her motion for determination of her right to funds from the

sale of her real property. The district court dismissed the appeal

as moot because the funds had been fully distributed to nonparty

creditors, and, even if Halkas were to prevail on appeal, the

district court would be unable to fashion any effectual relief.

Halkas has noted her appeal to this court, and the trustee in

bankruptcy has moved to dismiss the appeal as moot.             We have

reviewed the record and find no reversible error.           Accordingly,

although we deny the trustee’s motion to dismiss the appeal, we

summarily affirm the district court’s dismissal for the reasons

stated by the district court.       Halkas v. Grigsby, Nos. 8:06-cv-

02744-DKC; BK-01-23321 (D. Md. Feb. 15, 2007).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -